DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the Reply filed on 09/13/2021, in which claims 1-30 are presented for examination, wherein claims 1, 17 are recited in independent form. The present Application claims priority to provisional Application 62/865,038 with a filing date of 06/21/2019.
Response to Arguments

Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. Applicant Arguments center on the limitation ‘packet duration’ and the Applicant contends that the recitation of durations of time of uplink traffic of d1 is not equivalent. The Examiner respectfully disagrees. The Examiner is required to give the claims the broadest reasonable interpretation, wherein the claim limitation clearly set forth the ‘packet duration’ as being defined by “for uplink (UL) transmissions from a station (STA)” in claim 1, clearly under the requirements for a packet duration, the duration of time for uplink traffic is considered to meet the only requirement being “for uplink (UL) transmissions from a station (STA).” The Examiner suggest the Applicant further amend the claim to set forth explicit requirements that define packet length.  Further one of ordinary skill in the art would consider the teaching of d1 regarding packet length (see d1 para. 0005, 0011, 0029, 0042, 0055) and apply the teachings regarding durations of time for UL traffic to the packet length teaching. 
According the reasoning above, as to the limitations “selecting a packet duration for uplink (UL) transmissions from a station (STA); transmitting a trigger frame soliciting UL data from the STA and indicating the selected packet duration; receiving an UL packet of the selected packet 
Therefore d1 in view of d2 when given the broadest reasonable interpretation meet the limitations of the claims, therefore the rejections below are maintained.  Additionally, the Examiner reminds the Applicant that great effort has been made by the Examiner to identify allowable subject matter, the Examiner suggest amendment to incorporate allowable subject matter as way to advance prosecution.
Claim Interpretation


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-20, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170273100 to Huang et al (hereinafter d1) in view of United States Patent Application Publication US-20180146426 to Park (hereinafter d2).
 	 Regarding claim 1, as to the limitation “method of wireless communications performed by an apparatus of an access point (AP), comprising”d1 teaches a system including a AP and STA (see d1 Figs. 1-4) wherein the AP includes at least a transceiver/antenna (see d1 Fig. 10 elements 1025 1030) (i.e. modem), memory (see d1 Fig. 10 element 1015), processor (see d1 Fig. 10 element 1020) wherein the memory contains instructions which, when executed by the 
as to the limitations “selecting a packet duration for uplink (UL) transmissions from a station (STA); transmitting a trigger frame soliciting UL data from the STA and indicating the selected packet duration; receiving an UL packet of the selected packet duration from the STA; and selectively adjusting the packet duration for subsequent UL transmissions from the STA based on one or more of an amount of data carried in the UL packet, an amount of padding inserted into the UL packet by the STA, or an amount of UL data queued in the STA” d1 discloses an AP that schedules UL duration (i.e. selecting a packet duration for uplink (UL) transmissions) (see d1 para. 0004), adjusting packet duration based on measured characteristics including at least queued data (see d1 para. 0004-0005, 0012); however, d1 does not appear to explicitly disclose “transmitting a trigger frame soliciting UL data from the STA and indicating the selected packet duration; receiving an UL packet of the selected packet duration from the STA;”, although does disclose packet duration adjustment, attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication which discloses transmitting a trigger frame for duration adjustment (see d2 para. 0132, Fig. 8, para. 0007, Fig. 6 para. 0114, para. 0210-0211); and reception of a UL packet with duration from STA (see d2 Fig. 11 para. 0202-0209).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmitting a trigger frame 
Regarding claim 2, as to the limitation “the method of claim 1, further comprising: transmitting an indication of the adjusted packet duration to the STA” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses transmitting an indication of the adjusted packet duration to the STA (see d2 para. 0210-0211).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmitting an indication of the adjusted packet duration to the STA (see d2 para. 0210-0211) as taught by d2.  One of 
Regarding claim 3, as to the limitation “the method of claim 1, wherein the UL packet comprises a high- efficiency (HE) trigger-based (TB) physical layer convergence procedure (PLCP) protocol data unit (PPDU)” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 discloses HE environment (see d2 para. 0004) including HE TB PPDU (see d2 Figs. 8-13). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of HE environment (see d2 para. 0004) including HE TB PPDU (see d2 Figs. 8-13) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at 
Regarding claim 4, as to the limitation “the method of claim 1, wherein the UL packet includes at least one medium access control (MAC) protocol data unit (MPDU)” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose MPDU (see d2 para. 0043, 0054). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of MPDU as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs (see d2 para. 0005) as is suggested by d2.  D2 is related to 
Regarding claim 5, as to the limitation “the method of claim 1, wherein the UL packet includes an indication of the amount of UL data queued in the STA” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose indication of queued data (see d1 para. 0012).
Regarding claim 6, as to the limitation “the method of claim 5, wherein the indication is carried in a Quality-of-Service (QoS) control field of the UL packet” d1 in view of d2 discloses using a QoS control field (see d2 para. 0132-0134). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Quality-of-Service (QoS) control field of the UL packet as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs (see d2 para. 0005) 
Regarding claim 14, as to the limitation “the method of claim 1, wherein selecting the packet duration for UL transmissions is based at least in part on estimating the amount of data that the STA has queued for UL transmissions” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses adjusting duration based on queued data (see d1 para. 0005, 0012).
Regarding claim 15, as to the limitation “the method of claim 1, wherein the amount of UL data queued in the STA is based at least in part on UL queue size information provided by the STA prior to transmission of the trigger frame” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose queue size information provided before trigger frame (see d1 para. 0005, 0012).
Regarding claim 16, as to the limitation “the method of claim 15, wherein the UL queue size information is contained in one or more of a buffer status report (BSR) or a Quality-of-Service (QoS) control field of a previously received UL packet from the STA” d1 in view of d2 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Quality-of-Service (QoS) control field of the UL packet as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs (see d2 para. 0005) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “An access point (AP), comprising: at least one modem; one or more processors coupled to the at least one modem; a memory coupled to the at least one modem and to the one or more processors, the memory storing instructions that, when executed by the one or more processors, cause the AP to perform operations 
as to the limitations “selecting a packet duration for uplink (UL) transmissions from a station (STA); transmitting a trigger frame soliciting UL data from the STA and indicating the selected packet duration; receiving an UL packet of the selected packet duration from the STA; and selectively adjusting the packet duration for subsequent UL transmissions from the STA based on one or more of an amount of data carried in the UL packet, an amount of padding inserted into the UL packet by the STA, or an amount of UL data queued in the STA” d1 discloses an AP that schedules UL duration (i.e. selecting a packet duration for uplink (UL) transmissions) (see d1 para. 0004), adjusting packet duration based on measured characteristics including at least queued data (see d1 para. 0004-0005, 0012); however, d1 does not appear to explicitly disclose “transmitting a trigger frame soliciting UL data from the STA and indicating the selected packet duration; receiving an UL packet of the selected packet duration from the STA;”, although does disclose packet duration adjustment, attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication which discloses transmitting a trigger frame for duration adjustment (see d2 para. 0132, Fig. 8, para. 0007, Fig. 6 para. 0114, para. 0210-0211); and reception of a UL packet with duration from STA (see d2 Fig. 11 para. 0202-0209).

Regarding claim 18, as to the limitation “The AP of claim 17, wherein execution of the instructions causes the AP to perform operations further comprising: transmitting an indication of the adjusted packet duration to the STA” d1 in view of d2 discloses claim 17 as set forth above, d1 in view of d2 also discloses transmitting an indication of the adjusted packet duration to the STA (see d2 para. 0210-0211).

Regarding claim 19, as to the limitation “The AP of claim 17, wherein the UL packet includes an indication of the amount of UL data queued in the STA” d1 in view of d2 disclose claim 17 as set forth above, d1 in view of d2 also disclose indication of queued data (see d1 para. 0012).
Regarding claim 20, as to the limitation “The AP of claim 19, wherein the indication is carried in a Quality- of-Service (QoS) control field of the UL packet” d1 in view of d2 discloses 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Quality-of-Service (QoS) control field of the UL packet as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs (see d2 para. 0005) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 28, as to the limitation “The AP of claim 17, wherein selecting the packet duration for UL transmissions is based at least in part on estimating the amount of data that the STA has queued for UL transmissions” d1 in view of d2 discloses claim 17 as set forth 
Regarding claim 29, as to the limitation “The AP of claim 17, wherein the amount of UL data queued in the STA is based at least in part on UL queue size information provided by the STA prior to transmission of the trigger frame” d1 in view of d2 disclose claim 17 as set forth above, d1 in view of d2 also disclose queue size information provided before trigger frame (see d1 para. 0005, 0012).
Regarding claim 30, as to the limitation “The AP of claim 29, wherein the UL queue size information is contained in one or more of a buffer status report (BSR) or a Quality-of-Service (QoS) control field of a previously received UL packet from the STA” d1 in view of d2 discloses claim 29 as set forth above, d1 in view of d2 also discloses QoS control field (see d2 para. 0132-0134) used for size information (see d1 para. 0005, 0012). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Quality-of-Service (QoS) control field of the UL packet as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs (see d2 para. 0005) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the .
Allowable Subject Matter





Claims 7-13, 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

US 20170215188 A1 to KIM; Cheulsoon et al. which discloses dividing a subframe into a downlink time duration for downlink, an uplink time duration for uplink, and a guard period between the downlink time duration and the uplink time duration. The base station transmits a downlink control channel including information on a downlink packet duration allocated for downlink transmission of a terminal and information on an uplink packet duration allocated for uplink transmission of the terminal to the terminal in the downlink time duration.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643